Martin, J.,

delivered the opinion of the court.
The defendants, sued as maker and endorser of two promissory notes, are appellants from a judgment against *540both of them on the first note, and against the maker alone on the second. .. ;
Neither of the parties deny their signature. The first note was protested in. due time, and notice was given to the endorser, personally, on the day of protest. The second note bears date the 25th November, 1837, payable six months after date, and was protested on the 29th of May following, being one day too late.
The maker has contended, that, as the note was payable at a particular place, and the demand not made there until after the expiration of the last day of grace, judgment ought not to have been given against him. He requested the judge to give this in charge to the jury, which, being refused, he took his bill of exceptions.
The defendant also opposed the protest being offered in evidence, because it was null and void, having been made too late. It was admitted by the court, and the defendant excepted.
It does not appear to us that the judge erred. According to the latest decisions, it is very doubtful whether the maker can complain, when he contests the debt on the ground, that the demand was not made at the place where it was payable. In the present case, the demand was made there, and the maker cannot complain that it was made after the last day of grace.
The judge a quo correctly admitted the protest in evidence, directing the jury to ascertain thereby whether the demand was made in due time, and that if not in time, it would be binding on the maker, but not on the endorser.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.